   Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA


Willkie Farr & Gallagher LLP,
1875 K Street NW
Washington, DC 20006

                      Plaintiff,

              v.

Defense Intelligence Agency

                      Defendant.             Case No.: _____________




                   COMPLAINT FOR VIOLATION OF THE
                    FREEDOM OF INFORMATION ACT
            Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 2 of 10




                                         INTRODUCTION

       1.      Plaintiff Willkie Farr & Gallagher LLP represents hundreds of American military

veterans and Gold Star families who were gravely injured, or whose relatives were killed or

wounded by terrorist attacks in Afghanistan. See Cabrera et al v. Black & Veatch Special

Projects Corporation et al, Case No. 1:19-cv-03833-EGS (D.D.C.). Plaintiff brings this action

for relief under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to compel the United

States Defense Intelligence Agency (the “Agency”) to produce records as required by law related

to contractor payments to the Taliban.

       2.      On May 1, 2020, Plaintiff properly submitted a targeted FOIA request to the

Agency in accordance with FOIA and its own FOIA instructions on its public website. See

FOIA Electronic Reading Room, DEFENSE INTELLIGENCE AGENCY (June 1, 2020, 7:12

PM), https://web.archive.org/web/20200601191227/https://www.dia.mil/FOIA.aspx (static

internet archive showing the contents of https://www.dia.mil/FOIA.aspx as of June 1, 2020).

       3.      The Agency’s statutory 20-working-day deadline for making a determination

concerning the request has expired. However, the Agency has neither produced documents nor

made a determination as to this request in violation of FOIA.

       4.      More than a decade ago, the President directed federal agencies to adopt a

“presumption in favor of disclosure” and to respond to FOIA requests “promptly and in a spirit

of cooperation,” so that “openness prevails.” FOIA Pres. Mem., 74 Fed. Reg. 4683, 4683 (Jan.

21, 2009). The Agency has thus far disregarded this directive.

       5.      Plaintiff has constructively exhausted administrative remedies pursuant to 5

U.S.C. § 552(a)(6)(C)(i) and now seeks judicial relief compelling the Agency to promptly search

for and produce the requested records, and enjoining any further improper withholding.



                                                1
              Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 3 of 10




                                 JURISDICTION AND VENUE

       6.       This Court has jurisdiction under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §§ 1331,

2201(a), and 2202.

       7.      Venue lies in this District pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §

1391(e)(1).

                                            PARTIES

       8.      Plaintiff Willkie Farr & Gallagher LLP is a law firm with an office in

Washington, D.C. Plaintiff submitted the FOIA request identified in this Complaint.

       9.      Defendant is an “agency” of the federal government within the meaning of 5

U.S.C. § 552(f)(1). The Agency is believed to have possession, custody, and control of records

responsive to Plaintiff’s request.

                                     FACTUAL ALLEGATIONS

I.     Background

       10.     Plaintiff and its undersigned co-counsel represent hundreds of U.S. citizens who

were killed or injured, or whose relatives were killed or injured, by Taliban-led terrorist

insurgents in Afghanistan between 2009 and 2017. These victims have asserted claims in this

District seeking damages under the federal Anti-Terrorism Act against several large contractors

with lucrative businesses in post-9/11 Afghanistan who are alleged to have helped finance the

terrorist attacks by, among other things, paying the Taliban to refrain from attacking their

business interests. See Amended Complaint, Cabrera (Dkt. No. 82).

       11.     As alleged in the Cabrera Amended Complaint, the U.S. government publicly

opposed protection payments and attempted to stop them. Multiple agencies, including the

Defendant Agency, set up task forces designed to interrupt the flow of protection money to

terrorists, and U.S. officials stated repeatedly that such payments were illegal and

                                                 2
              Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 4 of 10




counterproductive. Federal regulations also required prime contractors to ensure that their

contracting practices – including the money spent downstream by their subcontractors – did not

finance terrorism.

        12.      Plaintiff submitted the FOIA request at issue to obtain Agency records relevant to

issues raised in Cabrera, including governmental records documenting and analyzing protection

payments, and other corrupt acts, committed by the Cabrera defendants. Additionally, the

request seeks related documents relevant to the Cabrera defendants’ conduct in Afghanistan,

which resulted in those defendants providing significant sums of U.S. taxpayer dollars to the

very terrorists our country was fighting.

        13.      The requested records have broader public significance beyond the Cabrera

litigation. National media has reported on the Cabrera plaintiffs’ efforts to pursue legal action

against the Cabrera defendants, reflecting the public’s interest in allegations that large

corporations financed terrorism in Afghanistan.1

II.     Plaintiff Properly Submitted One FOIA Request for Agency Records




1
 See, e.g., Jessica Donati, Lawsuit Accusing Contractors of Paying Protection Money to Taliban is Expanded, THE
WALL STREET JOURNAL (June 8, 2020), https://www.wsj.com/articles/lawsuit-accusing-contractors-of-paying-
protection-money-to-taliban-is-expanded-11591471172; Erik Larson, Families of Afghan War Dead Say
Contractors Bribed Taliban, BLOOMBERG (Dec. 27, 2019), https://www.bloomberg.com/news/articles/2019-12-
27/families-of-u-s-afghan-war-dead-say-contractors-bribed-taliban; Kevin Breuninger and Lauren Hirsch, US
contractors sued for allegedly paying ‘protection money’ to the Taliban in Afghanistan, CNBC (Dec. 27, 2019),
https://www.cnbc.com/2019/12/27/lawsuit-contractors-paid-protection-money-used-in-terrorist-insurgency.html;
David Shortell, Gold Star family lawsuit alleges contractors in Afghanistan funneled money to the Taliban, CNN
(Dec. 27, 2019),
https://www.cnn.com/2019/12/27/politics/afghanistan-contractor-suit/index.html; Adam Shaw, Families of
Americans killed in Afghanistan sue contractors over alleged Taliban payments, FOX NEWS (Dec. 27, 2019),
https://www.foxnews.com/politics/families-of-americans-killed-in-afghanistan-sue-contractors; Michael R. Gordon
and Jessica Donati, U.S., International Contractors Sued for Allegedly Paying Protection Money to Taliban, WALL
STREET JOURNAL (Dec. 27, 2019),
https://www.wsj.com/articles/u-s-international-contractors-sued-for-allegedly-paying-protection-money-to-taliban-
11577468921.



                                                        3
             Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 5 of 10




       14.     On May 1, 2020, Plaintiff properly submitted a FOIA request for records to the

Agency’s FOIA e-mail address (FOIA@dodiis.mil) as instructed on the Agency’s public

website. See FOIA Electronic Reading Room, DEFENSE INTELLIGENCE AGENCY (June 1,

2020, 7:12 PM), https://web.archive.org/web/20200601191227/https://www.dia.mil/FOIA.aspx

(static internet archive showing the contents of https://www.dia.mil/FOIA.aspx as of June 1,

2020). As discussed more fully below, the request “reasonably describes” the records Plaintiff

seeks, 5 U.S.C. § 552(a)(3)(A)(i), and, to the extent possible, specifies documents, authors, dates,

and corroborating information establishing the existence of the requested records. Additionally,

the request provides requester contact information and a statement of a willingness to pay

associated fees. The request is summarized in the following paragraph and attached in full as

Exhibit 1.

       15.     The “IIR Request” (Exhibit 1) seeks a set of DEA-produced or -maintained

documents (comprising DEA-6s, IIRs, PowerPoint files, memoranda, etc.) contained in a specific

case file known to exist and identified both by name (“New Ansari”) and by case number (XY-

07-0010); all DEA-6 or IIR documents produced by the DEA under a specific country code

(“XY”) or written by a particular office (“Kabul Country Office” or “KCO”) that also hit upon a

set of limited and identifiable search terms. Plaintiff believes the Agency may be in possession

of these DEA-6 and IIR documents because the DEA-established Afghanistan Threat Finance

Cell was sharing its intelligence with the Agency at the time. To aid in this request, Plaintiff

identified a set of case file names and numbers known to exist and believed to contain relevant

and responsive documents, as well as a list of custodians believed to have produced or possessed

responsive documents.

       16.     To date, Plaintiff has received no communication from the Agency whatsoever.



                                                 4
               Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 6 of 10




         17.      The Agency has never asserted that this request failed to reasonably describe the

records sought or was improper or deficient or not “perfected” in any manner. Nor has the

Agency ever requested any additional information from Plaintiff. Instead, the Agency has failed

to respond to Plaintiff’s request, or even to acknowledge receipt of the request. Nor has the

Agency produced any documents or provided any determination at all as to Plaintiff’s request.

III.     The Agency Failed to Make a Determination within FOIA’s Time Limits and
         Plaintiff Has Constructively Exhausted Administrative Remedies

         A.       The Agency Violated FOIA’s Time Limits and Search Requirements

         18.      Under FOIA, an agency must process and make a “determination” on a FOIA

request within 20 working days of receiving the request (or 30 working days should an agency

provide a written notice within the 20 day working period setting forth any “unusual

circumstances”2 for such extension). 5 U.S.C. §§ 552(a)(6)(A)(i) and (viii). The statute

specifically mandates that the agency must, at a minimum: (i) gather and review requested

documents; (ii) determine and communicate the scope of the documents it intends to produce and

withhold, along with the reasons for withholding any documents; and (iii) inform the requester

that it can appeal whatever portion of the “determination” is adverse. See Spannaus v. DOJ, 824

F.2d 52, 59 n. 7 (D.C.Cir.1987); Citizens for Responsibility and Ethics in Washington v. Federal

Election Com’n, 711 F.3d 180 (D.C. Cir. 2013).

         19.      While FOIA provides that under “unusual circumstances” an agency may extend

the 20-day period to respond by an additional ten working days, such “unusual circumstances”

must be invoked by “timely written notice” to the Plaintiff “setting forth the unusual


2
  As defined in FOIA, “unusual circumstances” means, “(I) the need to search for and collect the requested records
from field facilities or other establishments that are separate from the office processing the request; (II) the need to
search for, collect, and appropriately examine a voluminous amount of separate and distinct records which are
demanded in a single request; or (III) the need for consultation, which shall be conducted with all practicable speed,
with another agency having a substantial interest in the determination of the request or among two or more
components of the agency having substantial subject-matter interest therein.” 5 U.S.C. § 552(a)(6)(B)(iii).

                                                           5
              Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 7 of 10




circumstances for such extension and the date on which a determination is expected to be

dispatched.” 5 U.S.C. §§ 552(a)(4)(A)(viii)(II)(aa) and (a)(6)(B)(i). To be timely, such written

notice must be delivered prior to the expiration of the standard 20-day period to respond. See

Judicial Watch, Inc. v. United States Dep’t of Homeland Sec., 895 F.3d 770, 787 (D.C. Cir.

2018) (“The statute obligates the agency to reach out to requesters if it will not meet the initial

20-day deadline . . . .”).

        20.     As Plaintiff submitted its request on Friday, May 1, 2020, the Agency received

the request for the purposes of FOIA no later than the following Monday, May 4, 2020. As such,

(and accounting for Memorial Day on May 25th), the Agency was required to provide a

determination or timely written notice of unusual circumstances no later than June 2, 2020 (the

date marking 20-working days after May 4, 2020).

        21.     As no determination was made for the request within the permissible time period

afforded by FOIA, the Agency is in violation of its statutory obligations under FOIA for the

request. Even had the Agency requested the maximum ten-day extension (which it did not), such

time would have expired as of the date of this Complaint.

        22.     The Court should therefore compel the Agency to expeditiously complete

adequate searches, make a determination, and produce responsive, non-exempt documents.

        B.      Plaintiff Has Constructively Exhausted Administrative Remedies

        23.     For the request, the Agency has failed to state which documents will be produced

or withheld, provided reasons for any withholding, or informed Plaintiff of appellate rights. Nor

has the Agency informed Plaintiff when any response may be expected. The Agency has thus

not made a determination as required by law. See Spannaus v. DOJ, 824 F.2d 52, 59 n. 7

(D.C.Cir.1987); Citizens for Responsibility and Ethics in Washington v. Federal Election Com’n,

711 F.3d 180 (D.C. Cir. 2013).
                                                  6
              Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 8 of 10




       24.     As stated above, the time limits under FOIA have expired for the request at issue.

5 U.S.C. §§ 552(a)(6)(A)(i) and (B)(i); DoD Manual 5400.07, DoD Freedom of Information Act

(FOIA) Program § 6.7 (Jan. 25, 2017), available at

https://open.defense.gov/Portals/23/Documents/FOIA/FOIA_Resources/DoDM%205400.07.pdf?

ver=2017-03-15-135646-847. As such, Plaintiff is “deemed to have exhausted [] administrative

remedies” with respect to the foregoing FOIA violations, and the FOIA statute authorizes

Plaintiff to bring suit in this District to compel prompt production and enjoin continued wrongful

withholding of records responsive to Plaintiff’s request. See 5 U.S.C. § 552(a)(6)(C)(i).


                                     CLAIMS FOR RELIEF

                         COUNT ONE: Failure to Comply with FOIA

       25.     Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       26.     Plaintiff properly requested records within the possession, custody, and control of

the Agency.

       27.     Defendant is an “agency” subject to FOIA.

       28.     The Agency was required under 5 U.S.C. § 552(a)(3) to conduct a reasonable

search for records responsive to Plaintiff’s FOIA request.

       29.     The time under 5 U.S.C. § 552(a)(6) for the Agency to conduct such a search and

make a determination as to Plaintiff’s FOIA request, informing Plaintiff which documents the

Agency intends to produce and withhold, and the reasons for withholding any documents, has

expired.

       30.     The Agency has wrongfully failed to make and communicate to Plaintiff a

determination as to Plaintiff’s FOIA request.


                                                     7
             Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 9 of 10




       31.       Pursuant to 5 U.S.C. § 552(a)(3)(A), the Agency was required to promptly

produce all responsive records that are subject to disclosure under FOIA.

       32.       The Agency has wrongfully failed to make such a production for Plaintiff’s FOIA

request.

       33.       Plaintiff has exhausted administrative remedies pursuant to 5 U.S.C. §

552(a)(6)(C)(i).

       34.       Plaintiff is entitled to an order compelling the Agency to conduct reasonable

searches sufficient to locate responsive records and to expeditiously produce all responsive

records, subject to withholdings agreed to by the parties or approved by the Court.

       35.       To facilitate determination of the validity of any withholdings based on FOIA

exemptions the Agency may ultimately assert, Plaintiff seeks an order compelling the Agency to

produce indexes justifying redactions to or withholding of responsive records.

                   COUNT TWO: Declaration Precluding Assessment of Fees

       36.       Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       37.       The Agency has failed to comply with time limits under 5 U.S.C. § 552(a)(6).

       38.       The Agency failed to provide timely written notice to Plaintiff of any unusual

circumstances.

       39.       The Agency has not discussed or attempted to discuss with Plaintiff how or

whether Plaintiff could limit the scope of Plaintiff’s FOIA request.

       40.       No court has determined that exceptional circumstances exist.

       41.       Accordingly, Plaintiff is entitled to a declaration that the Agency may not assess

any search fees associated with Plaintiff’s FOIA request, pursuant to 5 U.S.C. §

552(a)(4)(A)(viii) and 28 U.S.C. § 2201(a).
                                                     8
                 Case 1:20-cv-01586 Document 1 Filed 06/16/20 Page 10 of 10




                                           PRAYER FOR RELIEF

           42.     Plaintiff requests that the Court:

                   a. Order the Agency to expeditiously conduct a reasonable search for all records
                      responsive to Plaintiff’s FOIA request, to the extent such a search has not
                      already been conducted, and to demonstrate that it employed search methods
                      reasonably likely to lead to the discovery of responsive records;

                   b. Order the Agency to produce within twenty (20) days or such other time as the
                      Court deems proper all records responsive to Plaintiff’s FOIA request that are
                      subject to disclosure under FOIA, as agreed to by the parties or determined by
                      the Court, and indexes justifying any withholdings or redactions;

                   c. Declare that the Agency failed to comply with the time limits under 5 U.S.C.
                      § 552(a)(6) and that search fees therefore may not be assessed under §
                      552(a)(4)(A)(viii) with respect to Plaintiff’s FOIA request;

                   d. Award Plaintiff attorney’s fees and costs incurred in relation to this case,
                      pursuant to 5 U.S.C. § 552(a)(4)(E); and

                   e. Grant Plaintiff any other relief the Court deems just and proper.


Dated: June 16, 2020

                                                        Respectfully submitted,

                                                        /s/ Randall Jackson______________
                                                        Randall Jackson (D.C. BAR No. 490798)
                                                        Nicholas Reddick*
                                                        Devin Charles Ringger (D.C. BAR No.
                                                        1044160)
                                                        Willkie Farr & Gallagher LLP
                                                        1875 K Street, N.W.
                                                        Washington, D.C. 20006-1238
                                                        Tel: (202) 303-1000
                                                        Fax: (202) 303-2000
                                                        RJackson@willkie.com
                                                        NReddick@willkie.com
                                                        DRingger@willkie.com

                                                        Counsel for Plaintiff

*
    D.C. Bar admission pending; California Bar No. 288779. Practicing under supervision of members of the D.C. Bar.

                                                          9
